DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   				    Claim Rejections - 35 USC § 101

3. 	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new  and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter because at least any part of the claimed invention is directed to a judicial exception of an abstract idea of (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 	Claim 1 is directed to the abstract idea of for planning, measurement, monitoring and actuable actions by virtue of the analysis of environmental parameters detected by means of a camera, such as cleanliness in an urban setting.. Claim 1 recites method for monitoring and using at least one environmental parameter. The steps of planning of measurements of at least one environmental parameter, monitoring of said parameter in real-time by means of at least one camera on board a vehicle or secured to a static support; geolocation of the parameter classification of the parameter according to the characteristics thereof such as category, danger or typology,  improvement of the environmental parameter, e.g. of cleanliness, based on the data obtained in the two preceding steps. correspond to concept identified as abstract idea by the courts, such as An Idea 'Of Itself' by collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, or obtaining and comparing intangible data in Cybersource.  
 	The claimed features of “monitoring of said parameter in real-time by means of at least one camera” is considered to be well understood, routine and convention activities as supported by Applicant’s specification demonstrate by Art.
 
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is directed to an abstract idea with additional generic computer elements such as “camera” generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation, the additional steps of  “monitoring of said parameter in real-time by means of at least one camera on board a vehicle or secured to a static support”. (see claim 1), is not significantly more than the abstract idea from step 2a since there is no improvement to the computer and it is routine and conventional as shown by the arts.
	Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the claims limitations as whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improve any other technology. Their collective function merely provide conventional computer implementation.
 As claims 2-10, the do not transform the character of the claims as a whole nor recite anything beyond routine computer functions necessary to perform the abstract idea. Therefore, claims 2-10 are rejected with same analysis as the rejection of 1.
Examiner Note
5.	Claim 1, lines 2-3  recites “method comprising the following successive steps”, Examiner suggests applicant to include “the” in “method comprising the following successive steps” so that it can refer to “a method….” recited in the preamble.

	Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et. al Pub. No: US2018/0074496 A1(Hereinafter “Gordon”).

Regarding Claim 1, Gordon discloses a method for monitoring and using at least one environmental parameter such as cleanliness in an urban setting (see Abstract); method comprising the following successive steps:

 - planning of measurements of at least one environmental parameter (see paragraph [0039]: the identification of waste module 290 may analyze the type of a bag (e.g., biodegradable paper or plastic) of waste in block 203 and may analyze the one or more properties of the bag (e.g., type of bag: condition of bag, whether the bag has holes, whether the bag is porous, and the like));

 - monitoring of said parameter in real-time by means of a camera on board a vehicle or  secured to a static support (see paragraph [0043]: drone 10 with its camera 50 may perform image capture (block 310) of multiple waste items 10-1 and 10-2. ); 
- geolocation of parameter (see paragraph [0022]: Based on the movement geolocations of the trucks and drone flying directions or patterns, the drone or drone swarm and trucks may maintain routing maps dynamically.)

- classification of the parameter according to the characteristics thereof such as    
  category, danger or typology ( see paragraph [0040]: the hazard risk assessment engine 230 performs one or more risk assessments (see one or more of blocks 233-245) of the identified waste items 10. The risk assessments are typically related to human health, such as the ability for the waste or vermin associated with the waste to transmit or cause communicable diseases, the waste itself being deleterious to human health (e.g., poisons that can be spread by air or water; asbestos; and the like), or any other hazard to human health. );   

- improvement of the environmental parameter based on the data obtained in the two preceding step (see paragraph [0041]: The action planning module 250 
determines  whether any actions should be taken based on the previously determined hazards, and also what those actions should be if they are deemed necessary. The action planning module 250 may decide, for instance, to send one or more alerts to health authorities in block 253. The action planning module 250 may additionally or alternatively decide to perform immediate decontamination, such as spraying (e.g., of disinfectant solution(s)), in block 255. Additionally or alternatively, the action planning module 250 may perform waste storing and transportation in block 260. For instance, the drone 30 may transport the waste item 10 to a storage location for short or long term storage. In block 265, the action planning module 250 performs scheduling supplies of bags, e.g., to be used for additional waste disposal. Once the action planning is performed, the action planning module 250 alerts the remedial action module 270, which causes the drone 10 and/or drone-based system 97 to take remedial action(s) for the waste item 10.).
 	Regarding Claim 2, Gordon further discloses wherein the environmental parameter is cleanliness (see paragraph [0041]:The action planning module 250 may additionally or alternatively decide to perform immediate decontamination, such as spraying (e.g., of disinfectant solution(s)),).  

Regarding Claim 3, Gordon further discloses improvement of the environmental impact (see paragraph [0045]:the drone 10 and/or drone based system 97 
 takes remedial (e.g., ameliorable) actions, such as performing spraying of the waste, transporting the waste, or sending alert(s) via phone and/or SMS to relevant authorities and/or companies.).  

Regarding Claim 4, Gordon further discloses optimization of the costs associated with the improvement of the environmental parameter (see paragraph [0049]: Alternatively or in addition, (e.g., low-cost) cameras 16 can be installed at collection sites and may send images to a remote server 130, where advanced image processing algorithms (e.g., as part of the waste collection and management control code 140) may be used to determine if the waste containers are full and need to be picked up and new containers delivered. As another example, when bags are full (by weight or volume), a message is sent to pick up the bags or containers and drop off new ones. ).  

Regarding Claim 5, Gordon further discloses wherein the improvement is carried out automatically, so as to result in a continuous improvement loop (see paragraph [0051]: Additionally or alternatively, based on detected disease formation, the drone 120 can automatically take amelioration actions such as spraying anti-bacterial liquid, alerting health official(s), and/or broadcasting to social media to create awareness or to further validate the situation.).  

Regarding Claim 6, Gordon further discloses a device using the method defined in claim 1,  a vehicle or a static support provided with at least one camera  the sensors 15, (e.g., low-cost) cameras 16 can be installed at collection sites and may send images to a remote server 130, where advanced image processing algorithms may be used to determine if the waste containers (by the processed images) are full and need to be picked up and new containers delivered. ); said central unit being configured to process images in real time, so as to identify and classify at least one environmental parameter (see paragraph [0044]: a server 130 (in the cloud, in this example) performs cloud-based identification of waste. As previously described, this identification of the waste could be performed by real-time imaging and/or neural net analysis, among other techniques.).  

Regarding Claim 7, Gordon further discloses wherein the vehicle or the static support also comprises an actuator, connected to said central unit, which is configured to effect at least one improvement of the environmental parameter (see paragraph [0026]: The waste/other grabbers 55 may be of any type of implement that can grab onto waste items 10 and allow the drone 30 to carry and separate waste items 10. There are a number of grabbers that can be used, such as the mantis drone claw, and the grabber(s) 55 can include robotic devices, too. The flight components and flight control 60 are such items as rotors and corresponding motors or engines, control systems for flight, and the like. The waste analysis system(s) 61 may be used to determine properties of the waste, such as chemicals and/or odors being emitted from the waste, whether the waste is liquid or solid or some combination of these, whether bacteria are present on the waste, whether flies and/or rodents are present, and the like.).  

Regarding Claim 10, Gordon further discloses wherein the vehicle is a drone (see fig.1: Drone ).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al Pub. No: US 2018/0074496 A1(Hereinafter “Gordon”) in view of Levy Pub. No: US 2007/0021944 A1(Hereinafter “Levy”).
Regarding Claim 8, Gordon the device as discussed in the rejection of claim 6. 
Gordon fails to disclose:
wherein the vehicle is a cleaning machine such as a street sweeper.  
In analogous art, Levy discloses:
wherein the vehicle is a cleaning machine such as a street sweeper (see paragraph [0035]:The mobile cleaning system 102 can take the form of a various known mobile cleaning machine modified to include an integrated monitoring system 106 or having system 106 retrofitted thereto. As an example, such systems 102 may take the form of a commercial road sweeper. ).  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gordon with the 
teaching as taught by Levy in order to  provide the ability to design a cleaning operation to maintain and clean an area according to a designed cleaning program, thereby increases the efficiency of cleaning municipal or like areas.
Regarding Claim 9, Gordon in view of Levy disclose the device as discussed in the rejection of claim 8. Levy further discloses wherein the actuator is an element allowing the operating power of the cleaning machine to be adjusted (see paragraph [0044]).  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424